UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
INRE:                                                           03 MDL 1570 (GBD) (SN)

TERRORIST ATTACKS ON                                                 JUDGMENT
SEPTEMBER 11, 2001

------------------------------------------------------------X
This document relates to:

     Thomas Burnett, Sr., et al., v. The Islamic Republic oflran et al., 15 Civ. 9903 (GBD) (SN)

   It is,   ORDERED, ADJUDGED AND DECREED: That for the reasons stated in

the Court's Memorandum Decision and Order dated February 14, 2020, Magistrate Judge Sarah

Netbum's February 11, 2020, Report and Recommendation (the "Report"), recommending that

this Court grant Plaintiffs' motion and recommending the amounts in which each Plaintiff should

be awarded pain and suffering damages. (Report, ECF o.5909, at 13-15) is adopted; Plaintiffs'

Motion for Final Judgments (ECF No. 5798) is granted; it is

   ORDERED that the Burnett Plaintiffs identified in the attached Exhibit A are awarded

judgment for pain and suffering damages as set forth in Exhibit A; and it is

   ORDERED that prejudgment interest is awarded to be calculated at a rate of 4.96 percent per

annum, all interest compounded annually over the same period; and it is

   ORDERED that the Plaintiffs not appearing on Exhibit A and who were not previously awarded

damages may submit in later stages applications for punitive, economicand/or damages awards

that may be approved on the same basis as currently approved for those Plaintiffs

appearing on Exhibit A or in prior filings.
Dated: New York, New York
       February 18, 2020



                            BY:




                              THJS DOCUMENT W A ~ , / 4
                                  ON THE DOCKET ON    ~?<:)
                                                     1/
EXHIBIT A
1       Lynette Bangaree       $5,000,000
2       Eduardo E. Bruno       $7,000,000
3        Richard Collins       $5,000,000
4    Walter Henry Cramer Jr.   $5,000,000
5        Clifford Jenkins      $5,000,000
6        Mark D. Joseph        $7,000,000
7     Susanne Kikkenborg       $5,000,000
8      Stephen J. King, III    $5,000,000
9         Joseph Pesce         $5,000,000
10     Nathan Peterson, Jr.    $5,000,000
11        Juan Ramirez         $5,000,000
12        Grace Rivera         $12,000,000

13        Edwin Rivera         $12,000,000
14         John Rogers         $7,000,000

15        Abida Shaikh         $5,000,000

16      Dennis J. Valentin     $7,000,000

17      Lauren Manning         $25,000,000
